367 So. 2d 971 (1979)
Re UNIONMUTUAL STOCK LIFE INSURANCE COMPANY OF AMERICA
v.
Eugene L. WILKERSON, Jr.
Ex parte UNIONMUTUAL STOCK LIFE INSURANCE COMPANY OF AMERICA.
78-272.
Supreme Court of Alabama.
February 23, 1979.
Coleman Yarbrough, Montgomery, for petitioner.
No briefs for respondent.
EMBRY, Justice.
We deny this writ because we agree with what the Court of Civil Appeals stated in its opinion, 367 So. 2d 964: "* * * we cannot say that the trial court erred in denying Unionmutual's motion for directed verdict. * * *"
WRIT DENIED.
TORBERT, C. J., and BLOODWORTH, FAULKNER and ALMON, JJ., concur.